Reeves, Associate Justice.
The defendant and another party were indicted at the September term, 1871, of the District Court of Milam county, for playing at a game of cards in the town of Cameron, describing the place where the parties played. The defendants excepted to the indictment on two grounds:
1. It does not show any offense known to our statutes, &c.
2. The indictment is insufficient, because it does not charge the defendants with playing at a game with cards with each other, nor does it show that they are charged with separate offenses.
The court sustained the exceptions and quashed the indictment, and the State appeals.
In the case of Parker v. The State, 26 Tex., 204, the indictment charged the parties with playing at a game with cards, but did not charge that they played with each other, nor did it appear that they were indicted for separate offenses, and the indictment was quashed on these grounds, referring to Lewellen v. The State, 18 Tex., 538. These cases were followed by the court in the cases of The State v. Roderica and another, 35 Tex., 507; James Galbreath and others v. The State, 36 Tex., 200; Herron and another v. The State, 36 Tex., 285; the court saying if the question was an open one they should incline to the contrary opinion.
On the authority of these cases, we must hold that the indictment was defective, and that the court did not err in sustaining the exceptions thereto.
Judgment affirmed.